Citation Nr: 0727194	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-34 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for extracted teeth for 
dental treatment purposes.

2.  Entitlement to service connection for a bilateral leg 
disability.  

3.  Entitlement to service connection for a bilateral knee 
disability.  

4.  Entitlement to service connection for a bilateral hip 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The issues of service connection for bilateral leg, knee, and 
hip disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no current dental condition related to inservice 
dental trauma, nor is there any other current dental 
condition otherwise related to military service.


CONCLUSION OF LAW

A dental condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in January 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board notes that in the July 2007 
informal hearing presentation, the veteran's representative 
indicated that pertinent records with regard to the dental 
claim were not of record.  The Board notes that the veteran's 
pertinent records, as noted, have been requested and 
obtained.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The records 
satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any additional notification 
action is unnecessary.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Dental Claim

The veteran contends that he was born suffering from 
malnutrition and rickets.  He asserts that when he entered 
service, half of his teeth had been extracted prior to 
service, other teeth had fillings, and other teeth were in 
poor repair.  He was told that his teeth would be taken care 
of during service.  He experienced aching and draining and an 
inservice dentist wanted to fill the teeth.  The veteran 
indicated that he told the dentist that he felt that this 
would not help.  Another dentist stated that no upper teeth 
were worth saving.  The upper teeth were extracted and he was 
given a plate.  

On his entrance examination in April 1942, various teeth were 
noted to be missing as follows.  On the right side, the 
following teeth were missing: 2, 3, 4, 5, 12, and 14.  On the 
left side, the following teeth were missing: 2, 3, 5, 7, and 
14.  

In December 1942, it was noted that the veteran's complete 
upper teeth were missing and had been replaced by a denture; 
maxilla edentulous was noted.  His status was Class I.  No 
restorable carious teeth or nonrestorable carious teeth were 
identified.  It was noted that the missing teeth were natural 
teeth.  In June 1944, the veteran was noted to have upper 
plates.  In January 1945, it was noted that dental work was 
performed.  

On his separation examination, the following teeth were noted 
to be missing as follows.  On the right side, the following 
teeth were missing: 1, 2, 3, 4, 5, 6, 7, 8, 12, 15, and 16.  
On the left side, the following teeth were missing: 1, 2, 3, 
5, 6, 7, 8, 13, 15, and 16.  

Following service, a February 1989 Rating Sheet reflects that 
the veteran was denied service connection for the purpose of 
outpatient treatment.  However, it was noted that the 
decision was based on incomplete records.  The noted missing 
teeth during service on this Rating Sheet were not in 
complete agreement with the service medical records.  

The veteran's current claim is based on a complete record as 
all service medical records have been received.  All 
available records, as noted, have been obtained including 
dental evaluation at a base hospital.  The claim is being 
considered de novo.  

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

At the outset, the Board notes that there is no indication in 
the service medical records that the veteran's 3rd molars 
(wisdom teeth) were extracted in service due to disease.  
Moreover, the veteran does not claim, nor does the evidence 
otherwise show, that he sustained dental trauma to any tooth 
in service.  Although the veteran had teeth extracted, the 
mere treatment in service, e.g., extracting teeth, etc., is 
not tantamount to "Class II(a)" dental trauma as this term is 
defined in 38 C.F.R. §§ 3.381 and 17.161.  See VAOPGCPREC 5-
97 (Jan. 22, 1997; revised Feb. 25, 1997).  The evidence does 
not show that the veteran had impacted teeth, malposed teeth, 
or other developmental defects, which developed after 180 
days or more of active service.  The veteran had teeth 
extracted during service, but the evidence does not show that 
they were extracted because of chronic periodontal disease 
after 180 days or more of active service.  

The record does not demonstrate the existence of a current 
dental condition for which service connection might be 
granted.  The veteran was entitled to Class II eligibility 
when he was separated from service, but he had one year to 
obtain treatment.  It has been many years since then.  While 
it is unclear if the veteran was notified of this restriction 
by the appropriate service department at the time of his 
discharge, such notification is not required for service 
personnel who are discharged prior to 1982.  See Woodson v. 
Brown, 8 Vet. App. 352 (1995). 

The Board notes that the veteran is not shown to be entitled 
to service connection or treatment under any of the other 
possible classes of eligibility.  For instance, there could 
be no eligibility for Class I dental care since he is not 
shown to have a service-connected compensable dental 
condition.  See 38 C.F.R. § 4.150.  He also was not a POW, 
which could otherwise provide a basis of entitlement under 
Classes II(b, II(c), III.  He is not entitled to Class III 
dental treatment, 38 C.F.R. § 17.161(g), (because his dental 
condition is not "professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability."  He is not entitled to Class IV dental 
treatment, 38 C.F.R. § 17.161(h), because he is not in 
receipt of a total compensation rating.  He is not entitled 
to Class V dental treatment, 38 C.F.R. § 17.161(i), because 
he is not currently participating in a Chapter 31 
rehabilitation program.  In sum, the Board observes that 
there is no competent evidence indicating any relationship 
between a current dental condition and service.

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.


ORDER

Service connection for extracted teeth for dental treatment 
purposes is denied.


REMAND

The veteran is service-connected for degenerative spondylosis 
of the lumbar spine which is rated as 40 percent disabling.  
The veteran contends that he has bilateral leg, knee, and hip 
disabilities which are related to that low back disorder.  

In September 2005, the veteran was afforded a VA examination 
for the purpose of determining if any current bilateral leg, 
knee, and hip disabilities are etiologically related to the 
low back disorder.  However, when the veteran reported for 
the VA examination, he told the examiner that these alleged 
disabilities were not related to the low back disorder.  
Rather, he indicated that he had these disabilities prior to 
military service and they were aggravated during service.  

It is unclear if the VA examiner reviewed the claims file.  
The service medical records do not reflect any preexisting 
bilateral leg, knee, and hip disabilities on the veteran's 
entrance examination nor are any such disabilities treated or 
diagnosed during service.  The VA examiner did not comment on 
the allegation made by the veteran regarding inservice 
aggravation.  However, the VA examiner then also did not 
provide any opinion regarding whether any current bilateral 
leg, knee, and hip disabilities are etiologically related to 
the low back disorder.  With regard to the knees, the 
examiner indicated that the veteran's bilateral ankylosis was 
secondary to deconditioning and arthritis with stiffening.  
He did not comment on the etiology of the deconditioning and 
arthritis.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See id.  The record 
before VA need only (1) contain competent evidence that the 
veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be 
associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court noted that the 
third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 
410, at 418 (2006).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.   38 C.F.R. § 3.310(a).   With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  

The Board notes that a medical opinion should be obtained 
from the VA examiner who conducted the September 2005 VA 
examination after a complete review of the claims file.  If 
this examiner is unavailable, another VA examiner should be 
requested to provide an opinion as to the provided questions.  
If an opinion cannot be rendered without additional 
examination, such an examination should be conducted.  The 
examiner should determine if it is less likely than not; at 
least as likely as not; or more likely than not that (1) any 
current bilateral leg, knee, and hip disabilities are 
proximately due to, or the result of, the service-connected 
low back disorder; (2) any current bilateral leg, knee, and 
hip disabilities are permanently aggravated by the veteran's 
service-connected low back disorder; (3) any current 
bilateral leg, knee, and hip disabilities are otherwise 
etiologically related to service; and 4) if arthritis was 
manifest within one year of service separation.  

The record reflects that the veteran and his spouse receive 
payments from the Social Security Administration (SSA).  The 
SSA records are not in the claims file.  VA has a statutory 
duty to obtain these records.  38 U.S.C.A. § 5103A(b)(3); 38 
C.F.R. § 3.159(c)(2).  The Court has also held that VA has a 
duty to acquire both the SSA decision and the supporting 
medical records pertinent to a claim.  See Dixon v. Gober, 14 
Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992).  These records should be obtained on remand.  
See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VCAA notice was not issued with regard to 
Dingess/Hartman.  As this case is being remanded, the veteran 
should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Obtain from SSA a copy of any 
decision regarding a claim made by the 
veteran for Social Security disability 
benefits, as well as the medical records 
relied upon in that decision.

3.  Obtain a medical opinion from the VA 
examiner who conducted the September 2005 
VA examination after a complete review of 
the claims file.  If this examiner is 
unavailable, another VA examiner should 
be requested to provide an opinion as to 
the provided questions after a review of 
the claims file.  If an opinion cannot be 
rendered without additional examination, 
such an examination should be conducted.  
The examiner should determine if it is 
less likely than not; at least as likely 
as not; or more likely than not that (1) 
any current bilateral leg, knee, and hip 
disabilities are proximately due to, or 
the result of, the service-connected low 
back disorder; (2) any current bilateral 
leg, knee, and hip disabilities are 
permanently aggravated by the veteran's 
service-connected low back disorder; (3) 
any current bilateral leg, knee, and hip 
disabilities are otherwise etiologically 
related to service; and (4) if arthritis 
was manifest within one year of service 
separation.  

The examiner should note that aggravation 
is defined for legal purposes as a 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.  
The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


